 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAVI KUMAR SINGH,                                 No. 1:21-cv-00139-NONE-EPG (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS IN PART; AND
13           v.                                        DENYING MOTION FOR APPOINTMENT
                                                       OF PRO BONO COUNSEL
14   CALIFORNIA SUBSTANCE ABUSE
     TREATMENT FACILITY,                               (Doc. Nos. 1, 11, 13)
15
                        Defendant.
16

17

18           Ravi Singh (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in this

19   action. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

20   § 636(b)(1)(B) and Local Rule 302.

21           On March 15, 2021, the assigned magistrate judge screened plaintiff’s complaint and

22   entered findings and recommendations, recommending that “[t]his action be dismissed” and that

23   “[t]he Clerk of Court be directed to close the case.” (Doc. No. 11 at 5.) The magistrate judge’s

24   reasoning was based in large part on the fact that plaintiff’s complaint, which generally alleged

25   medical negligence, did not allege how plaintiff was harmed by that alleged negligence, but

26   instead asserted potential harm to a third party, namely plaintiff’s cellmate. (See generally Doc.

27   No. 11.)

28   /////
                                                      1
 1           Plaintiff was provided an opportunity to file objections to the findings and

 2   recommendations. Plaintiff filed his objections, along with a motion for appointment of pro bono

 3   counsel, on March 29, 2021. (Doc. Nos. 12, 13.) In accordance with the provisions of 28 U.S.C.

 4   § 636(b)(1)(C), this court has conducted a de novo review of the case. Having carefully reviewed

 5   the entire file, the court concludes that the magistrate judge’s findings and recommendations are

 6   supported by the record and by proper analysis in almost all respects. Plaintiff does not take issue

 7   with the reasoning contained within the findings and recommendations; rather, in his objections,

 8   plaintiff argues that he did not mean to assert claims on behalf of his cellmate but rather that he

 9   was providing an example of medical negligence. (Doc. No. 12.) Plaintiff indicates that his real

10   concern is that he was forced to work during the COVID-19 pandemic, even though he already

11   had health problems (including hepatitis C), and that he ended up contracting COVID-19. (Id.)

12   Plaintiff suggests that he provided allegations about these medical concerns. (Id.) The court has

13   carefully examined the record and concludes that none of the allegations asserted in the complaint

14   reveal any concerns relevant to plaintiff’s medical situation, but they do generally raise concerns

15   about COVID-19 and inadequate medical care. As a result, and in an abundance of caution, the

16   court will depart from the magistrate judge’s recommendations slightly and will grant plaintiff

17   leave to amend.

18           As to plaintiff’s motion for appointment of pro bono counsel, plaintiff does not have a

19   constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525

20   (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952 (9th Cir. 1998), and the court
21   cannot require an attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v.

22   United States District Court for the Southern District of Iowa, 490 U.S. 296, 298 (1989).

23   However, in certain exceptional circumstances the court may request the voluntary assistance of

24   counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

25           Without a reasonable method of securing and compensating counsel, the court will seek

26   volunteer counsel only in the most serious and exceptional cases. In determining whether
27   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

28   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
                                                         2
 1   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

 2          The court has reviewed the record in this case, and at this time the court is unable at this

 3   time to determine that plaintiff is likely to succeed on the merits of his claim. Moreover, it

 4   appears from his filings that plaintiff can adequately articulate claims. The issue with plaintiff’s

 5   claim at present is not that he failed to adequately articulate it, but that he brought a claim on

 6   behalf of his cellmate. Accordingly, the court will deny plaintiff’s motion for appointment of pro

 7   bono counsel at this time without prejudice.

 8          Accordingly,

 9          1.      The findings and recommendations issued on March 15, 2021, (Doc. No. 11), are

10                  adopted in part;

11          2.      Plaintiff’s complaint is dismissed with leave to amend1;

12          3.      Plaintiff shall have forty-five (45) days from the date of this order to file any

13                  amended complaint; and

14          4.      Plaintiff’s motion for appointment of pro bono counsel, (Doc. No. 13), is denied.

15   IT IS SO ORDERED.
16
         Dated:    May 10, 2021
17                                                       UNITED STATES DISTRICT JUDGE

18

19

20   1
       Should plaintiff elect to continue to pursue this action by filing an amended complaint, he shall
     comply with the requirements of the Civil Rights Act, the Federal Rules of Civil Procedure, and
21   the Local Rules of Practice. The Amended Complaint must bear the docket number assigned to
22   this case and be labeled “Amended Complaint.” In any amended complaint he elects to file
     plaintiff must allege facts demonstrating how the conditions complained of resulted in a
23   deprivation of his constitutional rights. See Ellis v. Cassidy, 625 F.2d 227 (9th Cir.1980). There
     can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection
24   between a defendant's specific actions and the claimed deprivation. Rizzo v. Goode, 423 U.S. 362
     (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir.1980); Johnson v. Duffy, 588 F.2d 740, 743
25   (9th Cir.1978). Vague and conclusory allegations of official participation in civil rights violations
26   are not sufficient. Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.1982). Finally, Local
     Rule 220 requires that an amended complaint be complete in itself without reference to any prior
27   pleading. The amended complaint will supersede the original complaint. See Loux v. Rhay, 375
     F.2d 55, 57 (9th Cir.1967). Therefore, in an amended complaint, each claim and the involvement
28   of each defendant must be sufficiently alleged.
                                                        3
